DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites R1 for which there is no antecedent basis of instant definition which renders the claim indefinite. 
	For purposes of examination, claim 9 will be treat as if R1 is not present.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-11, 13-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (JP 2006269836).

Regarding Claims 1-6, 10-11, Okada teaches a material represented by CF6 (machine trans. paragraph 35):

    PNG
    media_image1.png
    522
    510
    media_image1.png
    Greyscale

	CF6 reads on applicants’ Formula 1 wherein Ar1, Ar2 and Ar3 = phenyl; m1 and m2 = 1; D1 = Formula 2A, Ar4 and Ar5 = phenyl, k1 = 1, Y1 = single bond; A1 = Formula 3A, n1 =1, Rw = carbazole, R60 = H; remaining R(s) = H (per claims 1)
Ar1 of Ar5 = benzene (per claim 2)
D1 = carbazole (per claim 3)
D1 = Formula 2A-1, k1 = 1, Y1 = single bond (per claim 4)
A1 = 3A-2 and 3A-21, Rw = carbazole, R60 = H (per claims 5-6)
R10, R20, R30, R40, R50, R60, R70 and R80  =H (per claim 10-11)

	
Regarding Claim 9, Labrot teaches the limitations of independent claim 1. The limitations of dependent claim 9 are viewed as a recitation of the partial (R1-R5) limitations of independent claim 1; however, the missing limitation is nonetheless applicable Y1 as a single bond and A1 as 3A Therefore, as the basis for dependent claim9 is encompassed in rejected independent claim1, the limitations of claim 9 are thus meet by the treatment of independent claim 1 (per claim 9).

Regarding Claims 13-16 and 18, Okada teaches an OLED with organic layer between two electrodes (machine trans. paragraph 39). The organic compound layer includes, in addition to the light emitting layer, a charge transport layer (a hole transport layer, an electron transport layer), a charge blocking layer (a hole blocking layer, an electron blocking layer), a charge injection layer (a hole injection layer, an electron injection layer), and the like (machine trans. paragraph 40). 
As a mode of stacking an organic compound layer, a mode in which a hole transport layer, a light emitting layer, and an electron transport layer are stacked in this order from an anode side is preferred. Further, a charge blocking layer or the like may be provided between the hole transport layer and the light emitting layer or between the light emitting layer and the electron transport layer. A hole injection layer may be provided between the anode and the hole transport layer, and an electron injection layer may be provided between the cathode and the electron transport layer (machine trans. paragraph 41) (per claim 14).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (JP 2006269836) in view of Watanabe (US 6,602,618).

Regarding Claim 17, Okada teaches CF6 is included in the organic layer (machine trans. paragraph 62) (per claim 13) which includes as a host material in the light emitting layer along with a phosphorescent material (machine trans. paragraph 64) but fails to mention TADF emission.
Watanabe teaches that luminescence process from the triplet excited state to the ground state is usually called phosphorescence. The afterglow process from the triplet excited state through the singlet excited state to the ground state is called delayed 
The examiner views the teachings of Watanabe as showing that a phosphorescent material undergoes, in addition to phosphorescence, an afterglow process from the triplet excited state through the singlet excited state to the ground state is called delayed fluorescence.
The afterglow process is viewed as an inherent electronic property of phosphorescence materials. Therefore, the phosphorescence material in the light emitting layer of Okada is viewed as inherently also showing delayed fluorescence (per claim 17). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (JP 2006269836) in view of Iou (US 2005/0274961).


Regarding Claim 19, Okada teaches the OLED has a hole transport region, but fails to mention a p-dopant.
Iou teaches a hole transport layer doped with P-type dopants (such as TF-TCNQ) provide the function of increasing the efficiency of the hole injection so as to improve the operating life and stability of the device (paragraph 57). 
The office interprets the above as a generic teaching showing the advantages of having a p-dopant in the hole transport rejoin, namely to improve the operating life and stability of the device.
Therefore, with the expectation of improving the operating life and stability of the device, it would have been obvious to one of ordinary skill in the art  before the filing date of the invention to have added a p-dopant to the hole transport region of Okada which reads on the instant limitations as taught by Iou, absent unexpected results.
The office notes that TF-TCNQ is the same as F4-TCNQ listed in applicants’ specification as a suitable p-dopant with a LUMO level of -3.5eV or less (per claim 19).

	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (JP 2006269836) in view of Juni (US 2005/0142379). 

Regarding Claim 20, Okada teaches the OLED has an electron transport region, but fails to mention an alkali metal.

The above is viewed as clear teaches of the advantages of adding an electron-donative dopant to aid in decreasing driving voltage or improving driving durability of an OLED.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing dare of the invention to have modified the device of Okada which would have included adding electron-donative dopant  to the electron transport layer of Okada as Juni teaches adding an electron-donative dopant decreases driving voltage or improves driving durability of an OLED, absent unexpected results (per claim 20).


Allowable Subject Matter
Claims 7-8, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

A1 (per claim 7)
Rw (per claim 8)
Compounds (per claim 12)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786